—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 27, 2000 (People v Lewis, 277 AD2d 466), affirming two judgments of the County Court, Suffolk County, rendered August 11, 1998, and November 8, 1998, respectively.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Goldstein, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.